

    
 
 
ASSET PURCHASE AGREEMENT
 
between
 
CENTERSTAGING MUSICAL PRODUCTIONS, INC.
DEBTOR AND DEBTOR IN POSSESSION
 
and
 
POINT.360
 
DATED AS OF SEPTEMBER 29, 2008
 



 


 
 

--------------------------------------------------------------------------------

 



ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
September __, 2008 (the “Execution Date”) by and between CENTERSTAGING MUSICAL
PRODUCTIONS, INC., a California corporation, as debtor and debtor in possession
(“Seller”) under Case No.2:08-bk-13019-VZ (the “Bankruptcy Case”) in the United
States Bankruptcy Court for the Central District of California (the “Bankruptcy
Court”), and POINT.360, a California corporation or its assignee (“Purchaser”).
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in Section 15.15 of this Agreement.
 
R E C I T A L S
 
WHEREAS, on March 10, 2008 (the “Petition Date”), Seller commenced the
Bankruptcy Case by filing a voluntary petition for relief under Chapter 11 of
the Bankruptcy Code with the Bankruptcy Court; and
 
WHEREAS, Seller is primarily engaged in the business of (i) providing production
and support services for live musical performances for major television
programs; (ii) renting its studio and soundstage facilities, and (iii) renting
musical instruments and related equipment for use at its studios and other
venues (such businesses as presently conducted by Seller, collectively, the
“Business”) as debtor and debtor in possession pursuant to Sections 1107(a) and
1108 of the Bankruptcy Code; and
 
WHEREAS, Seller wishes to sell, transfer, convey, assign and deliver to
Purchaser, in accordance with Sections 363 and 365 and the other applicable
provisions of the Bankruptcy Code, all of the Purchased Assets, together with
the Assumed Liabilities of Seller upon the terms and subject to the conditions
set forth in this Agreement (hereinafter collectively referred to as the
“Transaction”);
 
WHEREAS, Purchaser wishes to purchase and take delivery of such Purchased Assets
and Assumed Liabilities upon such terms and subject to such conditions;
 
WHEREAS, the Purchased Assets will be sold pursuant to a Sale Order of the
Bankruptcy Court approving such sale under Section 363 of the Bankruptcy Code
and such Sale Order will include the assumption and assignment of certain
executory contracts, unexpired leases and liabilities thereunder under Section
365 of the Bankruptcy Code and the terms and conditions of this Agreement; and
 
WHEREAS, all of the obligations of the parties under this Agreement are
conditioned upon the approval of the Bankruptcy Court in accordance with Article
3 hereof.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein set forth and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:
 

 
1

--------------------------------------------------------------------------------

 



 
ARTICLE 1
PURCHASE AND SALE
 
Except as otherwise provided and subject to the terms and conditions set forth
in this Agreement and subject to Bankruptcy Court approval, Seller agrees to
sell, convey, assign, transfer and deliver to Purchaser, and Purchaser agrees to
purchase from Seller at the Closing, all of Seller’s right, title and interest
in and to the Purchased Assets, free and clear of all Liens, claims or interests
of any type or nature, whether known or unknown, of Seller or any other party,
other than the Assumed Liabilities.
 
ARTICLE 2
DESCRIPTION OF PURCHASED ASSETS; EXCLUDED ASSETS; ASSUMPTION OF LIABILITIES
 
Section 2.1. Purchased Assets. Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing, Seller shall sell, convey, transfer,
assign and deliver to Purchaser, and Purchaser shall purchase, acquire and take
assignment and delivery from Seller, all of Seller’s right and title to and
interest in and to Seller’s business assets, properties, rights (contractual or
otherwise) and its affirmative claims, but excluding the Excluded Assets (the
assets so included, the “Purchased Assets”). The Purchased Assets shall include,
without limitation, all of Seller’s right, title and interest in and to the
following:
 
(a) All equipment, machinery or other tangible personal property owned by Seller
including, without limitation, the equipment, machinery and personal property
listed on Schedule 2.1(a) hereto;
 
(b) All of Seller’s rights, titles and interests in and to the any and all
intellectual property owned or utilized by the Seller, including, without
limitation, patents, patent rights, patent applications, inventions, trade
secrets, processes, formulas, customer lists, proprietary rights, proprietary
knowledge, computer software, websites, URLs, domain names, trademarks, names,
service marks, brand marks, brand names, trade names, source or object code,
copyrights, trade secrets relating to or arising from any proprietary process,
symbols and logos related to the Business and all applications therefor,
registrations thereof and licenses and sublicenses or agreements in respect
thereof, which Seller owns or has the right to use or to which Seller is a party
and all filings, registrations or issuances of any of the foregoing with or by
any federal, state, local or foreign regulatory, administrative or governmental
office, as listed on Schedule 2.1(b) (excluding the Retained Intellectual
Property, collectively, the “Transferred Intellectual Property”);
 
(c) All leases of equipment, machinery or other tangible personal property to
which Seller is a party, as listed on Schedule 2.1(c) hereto (the “Personal
Property Leases”);
 
(d) All contracts, agreements, contract rights, license agreements, customer
contracts, distribution agreements, franchise rights and agreements, purchase
and sales orders (if any), quotations and executory commitments, instruments,
royalty agreements, third party guaranties, indemnifications, arrangements and
understandings, whether oral or written, to which Seller is a party (whether or
not legally bound thereby), as listed on Schedule 2.1(d) hereto (the “Assumed
Contracts”);
 

 
2

--------------------------------------------------------------------------------

 



 
(e) All franchises, licenses, permits, consents, authorizations, approvals and
certificates of any regulatory, administrative or other Governmental Authority,
as listed on Schedule 2.1(e) hereto (the “Permits”);
 
(f) All of Seller’s rights under leases of real property set forth on Schedule
2.1(f) hereto, together with all buildings, structures, installations, fixtures
and all other leasehold improvements, appurtenant thereto or situated thereon
and all other rights, interests and appurtenances of Seller pertaining thereto;
provided, however, that such leases shall be subject to further negotiation and
agreement by and between Purchaser and any lessor following execution of this
Agreement (the “Assumed Leases”);
 
(g) Seller’s marketing and sales materials relating to the Business; 
 
(h) Seller’s backlog (i.e., lease and sales (if any) orders, and orders for
production and support services that have not been processed); 
 
(i) All of Seller’s customer or client lists, files, documentation, records and
related documentation related to the Business, including, without limitation,
those listed on Schedule 2.1(i) hereto, relating to the Purchased Assets; 
 
(j) All of Seller’s security deposits, prepaid expenses and other miscellaneous
assets, as listed on Schedule 2.1(j) hereto; 
 
(k) All of Seller’s other tangible and intangible assets, other than the
Excluded Assets.
 
Section 2.2. Excluded Assets. Notwithstanding the provisions of Section 2.1, the
Purchased Assets shall not include any of the following assets, properties
and/or rights of Seller, (collectively, the “Excluded Assets”) and liens, claims
or encumbrances against such Excluded Assets shall not be altered by virtue of
this Agreement:
 
(a) Any Contracts that are not Assumed Contracts (the “Excluded Contracts”);
 
(b) Any items excluded pursuant to the provisions of Section 2.1 above;
 
(c) All cash, bank accounts, certificates of deposit, commercial paper,
annuities, treasury notes and bills and other marketable securities;
 
(d) All accounts receivable;
 
(e) All claims for refunds and/or credits by the Seller of any kind, including
for Taxes; and
 

 
3

--------------------------------------------------------------------------------

 



 
(f) all Employee Plans, including, without limitation, all of Seller’s
severance, pension, retirement and other employee benefit plans; and
 
(g) All of Seller’s insurance policies relating to the Business or the Purchased
Assets, subject to any claims of co-insureds, including, without limitation, all
credits, cash or surrender value, all rights to any refunds, all rights to
receive proceeds of insurance policies, any outstanding claims thereunder and
all rights of offset, counterclaims and insurance coverage thereunder
(collectively, the “Insurance Policies”), which such Insurance Policies are as
set forth in Schedule 2.1(k) hereto (showing as to each policy or binder the
carrier, policy or binder the carrier, policy number, coverage limits,
expiration dates, annual premiums and a general description of the type of
coverage provided).
 
(h) All of Seller’s right, title and interests in and to high definition and
other content, stored on digital video cassettes or other electronic mediums,
available for multi-platform distribution (the “Content Library”) and all
copyrights, contract rights, content licenses or other general intangibles
associated with the Content Library (the “Retained Intellectual Property”);
provided however, it is contemplated and understood that Purchaser will be
entering into a management contract with respect to the Content Library upon
Closing, which contract will be subject to further negotiations by the Parties
and which contract shall not preclude the sale of the Content Library at any
time. It is understood that Seller has the right to refuse to enter into any
management contract proposed by Purchaser.
 
(i) Any and all tax refunds due to Seller prior to the effective date of the
sale, and any and all NOLs in favor or Seller.
 
(j) All known and unknown, liquidated or unliquidated, contingent or fixed,
claims, rights or causes of action which Seller may have against any third party
for avoidance and recovery of any preferential or fraudulent transfer.
 
(k) All of Seller’s corporate minute books and organizational documents
 
(l) Any interest of the Seller in any affiliate.
 
Section 2.3. Assumed Liabilities; Non-Assumed Liabilities. 
 
(a) At the Closing, Purchaser shall assume and agree to perform and discharge
the following Liabilities of Seller to the extent not previously performed or
discharged, and no others: (i) all Liabilities of Seller under the Personal
Property Leases in an aggregate amount not to exceed $1,300,000, (ii) all
Liabilities of Seller which first accrue and are to be performed from and after
the Closing under the Assumed Contracts, the Assumed Leases and the Personal
Property Leases, which relate to periods of time on or after the Closing Date,
and (iii) liabilities and obligations relating to and arising from Purchaser’s
operation of the Purchased Assets after the Closing (items (i), (ii) and (iii)
are collectively referred to herein as the “Assumed Liabilities”). 
 

 
4

--------------------------------------------------------------------------------

 



 
(b) Other than the Assumed Liabilities, Purchaser shall not assume or be bound
by or be obligated or responsible for any duties, responsibilities, commitments,
expenses, obligations or liabilities of Seller or relating to the Purchased
Assets or the Business (or which may be asserted against or imposed upon
Purchaser as a successor or transferee of Seller as an acquirer of the Purchased
Assets or the Business or otherwise as a matter of law) of any kind or nature,
fixed or contingent, known or unknown, including, without limitation, the
following (collectively, the “Non-Assumed Liabilities”):
 

 
(i)
any Liability of Seller in respect of any Taxes arising or accruing prior to the
Closing Date;

 

 
(ii)
any Liability of Seller under any contract or lease that is not an Assumed
Contract, Assumed Lease or Personal Property Lease;

 

 
(iii)
any Liability of Seller arising out of or resulting from its compliance or
noncompliance with any Law;

 

 
(iv)
any Liability of Seller arising out of or related to any Legal Proceeding
against it or any Legal Proceeding which has an adverse effect on the Purchased
Assets or the Business and which was or could have been asserted on or prior to
the Closing Date or to the extent the basis of which arose or accrued on or
prior to the Closing Date

 

 
(v)
any Liability of Seller for any indemnification obligations pursuant to any
claim or notice received or required to be received prior to the Closing Date
with respect to any Transferred Intellectual Property;

 

 
(vi)
any Liabilities arising under or in connection with any Employee Plans of, or
maintained or required to be maintained by, Seller;

 

 
(vii)
any Liability pursuant to any personal guaranty or indemnity provided by any
officer, director, principal, owner or other party related to Seller; and

 

 
(viii)
any Liability that is not an Assumed Liability.

 
ARTICLE 3
BANKRUPTCY COURT APPROVAL
 
Section 3.1. Entry of Sale Procedures Order. No later than October 1, 2008 or
two (2) business days after execution of this Agreement, whichever is earlier by
the parties hereto, Seller shall file a motion in form and substance reasonably
satisfactory to Purchaser (the “Sales Procedures Motion”) with the Bankruptcy
Court seeking entry of an order in form and substance satisfactory to Purchaser
which shall include all of the following provisions (the “Sale Procedures
Order”):
 

 
5

--------------------------------------------------------------------------------

 



 


(a) Competing offers to acquire the Purchased Assets shall:
 



 
(i)
be submitted in writing to Seller and its counsel on or before 4:00 p.m.
(Pacific Time) on the business day that is no later than five days prior to the
Sale Hearing (as defined below);

 

 
(ii)
provide for total cash consideration that exceeds the Cash Payment and Tax
Escrow Funds as defined herein by at least Three Hundred Thousand Dollars
($300,000.00);

 

 
(iii)
be accompanied by a signed asset purchase agreement in form and substance
substantially identical to this Agreement, except with respect to the payment on
account of tax claims as set forth in Section 5.2 below and with respect to the
Key Employment agreements set forth in Section 9.10 below, together with a
redlined, marked copy showing all changes to this Agreement (the “Competing
Agreement”);

 

 
(iv)
must not be subject to due diligence contingencies or other conditions beyond
those imposed by Purchaser; any bidder other than Purchaser shall have an
opportunity to review the books and records of the Seller, provided that such
bidder shall execute a non-disclosure agreement in form and substance acceptable
to Seller in Seller’s sole discretion (notwithstanding the foregoing, all due
diligence must be completed by all qualified bidders prior to Auction (as
defined below);

 

 
(v)
remain open until the conclusion of the Sale Hearing (as defined below);

 

 
(vi)
contain terms and conditions no less favorable to Seller than the terms and
conditions of this Agreement;

 

 
(vii)
be accompanied by admissible evidence in the form of affidavits or declarations
establishing the bidder’s good faith, within the meaning of Section 363(m) of
the Bankruptcy Code;

 

 
(viii)
be accompanied by admissible evidence in the form of affidavits or declarations
establishing that the bidder is capable and qualified, financially, legally, and
otherwise, of unconditionally performing all obligations under the Competing
Agreement;

 

 
(ix)
for no less than substantially all of the Purchased Assets;

 

 
(x)
contain a proposed closing date that is not later than the Closing Date
hereunder; and

 

 
(xi)
contain a condition to closing which requires the payment of the total
indebtedness, including principal, interests, fees, costs and other allowable
charges, of Pacific Western Bank (formerly the secured debt of Community
National Bank) through or prior to Closing either directly by a proposed
Overbidder or through a refinance of such indebtedness .

 

 
6

--------------------------------------------------------------------------------

 



 
(b) If any bidders have submitted a qualifying competing bid in accordance with
Section 3.1(a) hereof (each such bid, a “Qualified Bid”), then a public auction
of the Purchased Assets (the “Auction”) shall be held at the Sale Hearing at the
United States Bankruptcy Court for the Central District of California . The
Auction shall be governed by the following procedures:
 

 
(i)
All bidders shall be deemed to have consented to the core jurisdiction of the
Bankruptcy Court and to have waived any right to jury trial in connection with
any disputes relating to the Auction or the sale of the Purchased Assets;

 

 
(ii)
Bidding will commence at the amount of the highest Qualified Bid;

 

 
(iii)
Each subsequent bid shall be in increments of no less than $100,000; and

 

 
(iv)
For the Purchaser, the Breakup Fee shall be taken into account in the bidding
process, such that if the bid is $8,000,000 the Purchaser may bid such amount in
cash plus the value of the Breakup Fee to match the $8,000,000 bid.

 
(c) A hearing to approve the successful bid at the Auction, or, if no auction is
held, to approve this Agreement, shall be scheduled for no later than November
15, 2008 (the “Sale Hearing Date”);
 
(d) The Breakup Fee in the amount of reasonable costs and fees incurred by Buyer
not to exceed $200,000 is approved and shall be paid to Purchaser in the event
that the Bankruptcy Court enters an order approving an offer to purchase the
Purchased Assets submitted by a party other than Purchaser or enters an order
confirming a plan of reorganization of Seller (other than a plan under which
Purchaser acquires the Purchased Assets) no later than the closing of the sale
of the Purchased Assets to a third party;
 
(e) No other bidder for the Purchased Assets shall be entitled to payment of any
breakup fee;
 
(f) Any entity that fails to submit a timely, conforming Qualified Bid, as set
forth above, shall be disqualified from bidding for the Purchased Assets at the
Auction or the Sale Hearing; and
 
(g) If no timely, conforming Qualified Bid is submitted, Seller shall request at
the Sale Hearing that the Court approve the proposed sale of the Purchased
Assets to Purchaser under this Agreement.
 

 
7

--------------------------------------------------------------------------------

 



 
Section 3.2. Entry of Order Approving Sale. Seller shall use its best efforts to
obtain entry of on order of the Bankruptcy Court approving the terms of this
Agreement (the “Sale Order”) as soon as practicable following the mutual
execution and delivery of this Agreement and approval of the Sale Procedures,
but no later than November 15, 2008 (“Sale Order Date”). The Sale Order shall be
in accordance with the terms of this Agreement, shall be in a form reasonably
satisfactory to Purchaser and Seller, and shall:
 

 
(i)
approve and direct the sale and assignment of the Purchased Assets to Purchaser
and approve and direct the assumption and assignment of the Assumed Leases and
Assumed Contracts to Purchaser free and clear of all Liens, claims or interests
except those expressly assumed in this Agreement, based on appropriate findings
and rulings pursuant to, inter alia, Sections 363(b), (f) and (m) and 365 of the
Bankruptcy Code, including but not limited to Sections 365(h), (i), (l) and (n)
and the release of Purchaser to any rights otherwise associated with and which
may otherwise be to the benefit of any third parties; provided that
notwithstanding anything to the contrary in this Agreement, Purchaser shall not
be entitled to disapprove the Sale Order by reason of, and Purchaser’s (or a
successful overbidder’s) obligation to consummate the transactions provided for
herein shall not be conditioned upon the assumption and assignment of, any
Assumed Leases with respect to which the Bankruptcy Court determines that
Purchaser (or a successful overbidder) has failed to provided adequate assurance
of future performance pursuant to Section 365 of the Bankruptcy Code;

 

 
(ii)
include a direction that Seller allocate in any Chapter 11 plan of
reorganization, including a plan of liquidation, the Consideration in the manner
established by Section 5.3(a);

 

 
(ii)
include a direction that Seller and Purchaser consummate the transactions
contemplated hereby in accordance with the terms hereof, including all payments
required hereunder, on or before the Outside Date;

 

 
(iii)
include a finding that Purchaser is a good faith purchaser pursuant to Section
363(m) of the Bankruptcy Code;

 

 
(iv)
include a finding that Purchaser is not deemed to be a successor to Seller, to
have, de facto or otherwise, merged with or into Seller or to be a mere
continuation of Seller;

 

 
(v)
include a finding that the Consideration is a fair and reasonable price for the
Purchased Assets;

 

 
8

--------------------------------------------------------------------------------

 



 

 
(vi)
include a finding confirming the adequacy of notice to all creditors and parties
in interest and parties to any executory contract, unexpired lease or right of
entry;

 

 
(vii)
include a finding that the Cure Costs are final and binding upon the applicable
counterparty and Seller is authorized and directed to pay such Cure Costs
directly from the sale proceeds;

 

 
(viii)
include a direction that Purchaser shall be provided with the Qualified Bid and
supporting documentation and evidence that such Qualified Bid satisfies the
requirements of the Sale Order; and

 

 
(ix)
include provisions for the retention of jurisdiction in the Bankruptcy Court
over matters relating to the transactions contemplated in this Agreement
including matters relating to title to the Purchased Assets and claims against
the Purchased Assets which arose or were based on facts or occurrences prior to
the Closing. Furthermore, the Sale Order shall not have been reversed, stayed,
modified or amended.

 
(b) Seller shall provide notice of any hearing on the motion to approve the Sale
Order or any other matter before the Bankruptcy Court relating to this Agreement
or the Transaction Documents, in each case as required by the Bankruptcy Code,
the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules for the
Central District of California or as otherwise ordered by the Bankruptcy Court.
 
(c) Notwithstanding anything to the contrary in this Section 3.1 or any other
provision of this Agreement, in the event that a Qualified Bid of a third party
(an “Alternative Buyer,” and the underlying agreement between the Alternative
Buyer and Seller, the “Alternative APA”) is approved by the Bankruptcy Court at
the hearing on the Sale Motion, this Agreement, shall become an approved
“back-up bid” which may, if exercised by written election by Purchaser and
delivered to Seller with twenty four (24) hours of the completion of the Sale
hearing, remain open for acceptance by Seller for a period of thirty (30) days
following the date upon which such hearing is concluded, but subject and
subordinate in all respects to the rights of the Alternative Buyer under the
Alternative APA. 
 
Section 3.3. Certain Bankruptcy Undertakings by Seller.
 
(a) Seller shall, in good faith, using its commercially reasonable efforts, seek
entry of the Sale Order no later than November 15, 2008 (the “Outside Date”) and
take such actions following the Execution Date as are necessary to consummate
the Transactions contemplated by this Agreement in accordance with Sale Order.
 
(b) Recognizing that the transaction contemplated herein is subject to overbid,
from and after the date hereof, except as ordered by the Bankruptcy Court and as
is reasonably necessary to adequately market the Assets for overbid, Seller
shall neither take any action, nor fail to take any action, which action or
failure to act would reasonably be expected to (i) prevent or impede the
consummation of the transactions contemplated by this Agreement in accordance
with the terms of this Agreement; or (ii) result in (A) the reversal, avoidance,
revocation, vacating or modification (in any manner that would reasonably be
expected to materially and adversely affect Purchaser’s rights hereunder), or
(B) the entry of a stay pending appeal.
 

 
9

--------------------------------------------------------------------------------

 



 
(c) Seller shall, in good faith, using its commercially reasonable efforts and
with the cooperative efforts of Purchaser, attempt to obtain in the Sale Order
an exemption from Transfer Taxes pursuant to Section 1146(c) of the Bankruptcy
Code.
 
(d) If the Sale Procedures Order, the Sale Order or any other order of the
Bankruptcy Court relating to this Agreement shall be appealed by any Person (or
a petition for certiorari or motion for rehearing or reargument shall be filed
with respect thereto), Seller, with the cooperation and support of Purchaser,
shall take all steps as may be reasonable and appropriate to defend against such
appeal, petition or motion, and shall endeavor to obtain an expedited resolution
of such appeal.
 
ARTICLE 4
INSTRUMENTS OF TRANSFER AND ASSUMPTION
 
Section 4.1. Transfer Documents. At the Closing, Seller will deliver to
Purchaser (a) one or more Bills of Sale in substantially the form attached
hereto as Exhibit B (the “Bill of Sale”), and (b) all such other good and
sufficient instruments of sale, transfer and conveyance consistent with the
terms and provisions of this Agreement, including, without limitation,
assignments of leases and the Transferred Intellectual Property, and any other
assignments as shall be reasonably necessary to vest in Purchaser all of
Seller’s right and title to, and interest in, the Purchased Assets.
 
Section 4.2. Assignment and Assumption Documents. At the Closing, Purchaser and
Seller will execute and deliver an Assignment and Assumption Agreement in
substantially the form attached hereto as Exhibit C (the “Assumption Agreement”)
in order to effect the assignment and assumption of the Assumed Liabilities.
 
ARTICLE 5
CONSIDERATION; ALLOCATION
 
Section 5.1. Consideration. In exchange for the sale, assignment, transfer,
conveyance and delivery from Seller of the Purchased Assets, at Closing
Purchaser shall:
 
(a) assume the Assumed Liabilities pursuant to this Agreement;
 
(b) pay by wire transfer to an account designated by Seller (which account shall
be designated at least three (3) business days prior to the Closing) the amount
of Two Million Dollars ($2,000,000) (the “Cash Payment”); and
 
(c) pay no less than $1,000,000 into escrow which shall be set aside and used to
pay payroll taxes due and owing by Seller as set forth in section 5.2 below (the
“Tax Escrow Funds”).
 

 
10

--------------------------------------------------------------------------------

 



 
(d) Items (a) through (c) of this Section 5.1 are referred to collectively as
the “Consideration.”
 
(e) The Cash Payment and Tax Escrow Funds shall be paid to Seller at the Closing
in immediately available, good funds of the United States of America (“Good
Funds”).
 
Section 5.2. Allocation of Consideration. 
 
(a) The Seller agrees that the Tax Escrow Funds shall be applied to the payment
of that portion of the pre-petition priority Tax obligations of Seller which may
be personally asserted against Jan Parent and/or Johnny Caswell (the “Personal
Tax Obligation”), or such lesser amount as necessary to satisfy such Personal
Tax Obligation in full and shall be held in a segregated interest bearing
account pending final determination of such Personal Tax Obligation. To the
extent all of the Tax Escrow Funds are not necessary to satisfy the Personal Tax
Obligation, then any remaining portion o f the Tax Escrow Funds shall be paid to
secured creditors and/or the Seller’s bankruptcy estate to be distributed in
accordance with their priorities.
 
(b) Prior to Closing, Purchaser shall deliver to Seller Purchaser’s proposed
allocation (the “Allocation Statement”) of the Consideration (including, without
limitation, the Assumed Liabilities) among the Purchased Assets. The Allocation
Statement shall allocate the Consideration and any item required to be treated
as an adjustment to the Consideration among the various assets comprising the
Purchased Assets in accordance with Treasury Regulation 1.1060-1 (or any
comparable provisions of state or local tax law) or any successor provision. If
Seller agrees with the Allocation Statement and the allocation among the
Purchased Assets set forth therein, Purchaser and Seller shall report and file
all tax returns (including any amended tax returns and claims for refund)
consistent with such mutually agreed Consideration allocation, and shall take no
position contrary thereto or inconsistent therewith (including in any audits or
examinations by any taxing authority or any other proceedings). Purchaser and
Seller shall file or cause to be filed any and all forms (including U.S.
Internal Revenue Service Form 8594), statements and schedules with respect to
such allocation, including any required amendments to such forms. If, on the
other hand, Seller objects to, or otherwise disagrees with the Allocation
Statement, Purchaser and Seller shall use their commercially reasonable efforts
to agree upon the allocation of the Consideration among the Purchased Assets. In
any event, Seller agrees to take no position in its tax returns, which are
inconsistent with the Purchaser’s allocations of the Consideration for tax
purposes. Seller shall be responsible for all fees associated with the
preparation of tax returns. Notwithstanding any other provisions of this
Agreement, Purchaser’s and Seller’s obligations under this Section 5.2 shall
survive Closing.
 
Section 5.3. Prorations. The following prorations relating to the Business and
the Purchased Assets will be made as of the Closing Date, with Seller liable to
the extent that such items can be determined relate to any time period up to and
including the Closing Date and Purchaser liable to the extent that such items
can be determined relate to periods subsequent to the Closing Date; provided,
however, that for periods of time which straddle the Closing Date and for which
the amounts attributable to any item cannot be readily allocable to a particular
date, the obligations and liabilities shall be prorated between the Purchaser
and the Seller based upon the total amount of days in any allocable period and
the amount of days which precede the Closing (allocable to the Seller) and the
amount of days during such period which are on or are on or after the Closing
(allocable to the Purchaser):
 

 
11

--------------------------------------------------------------------------------

 



 
(a) Real, sales, ad valorem, personal property and all similar taxes and
assessments relating to the Property and the Business;
 
(b) Water, sewer and other similar types of taxes, and installments on special
benefit assessments;
 
(c) Electric, gas, telephone and utility charges;
 
(d) Charges under maintenance and service contracts and fees under licenses
transferred to or assumed by Purchaser;
 
(e) Any and all payments due under Assumed Contracts, Assumed Leases or Personal
Property Leases; subject to any payment restructurings with Bankruptcy Court
approvals, and
 
(f) Prepaid expenses of Seller to the extent that the benefit thereof will be
available to Purchaser after the Closing Date.
 
Seller shall be responsible for all sales, transfer and documentary Taxes and
recording fees and Taxes applicable to the transactions contemplated hereby or
imposed by reason of the transfers of the Purchased Assets provided under this
Agreement and any deficiency, interest or penalty asserted with respect thereto
(collectively, the “Transfer Taxes”). Purchaser shall pay the fees and costs of
recording or filing all applicable conveyance instruments contemplated
hereunder. Purchaser shall pay all costs of applying for new Permits and
obtaining the transfer of existing Permits which may be lawfully transferred.
 
ARTICLE 6
CLOSING
 
Section 6.1. Closing Date. Subject to the terms and conditions hereof, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place at the offices of Point.360 or such other location as may be mutually
agreed upon between the Parties on the date which is the third (3rd) business
day following the date on which all conditions to Closing set forth in Articles
10 and 11 hereof have been satisfied or waived (the “Closing Date”). The Closing
shall be effective as of 2:00 a.m. Pacific Time on the day after the Closing
Date.
 
ARTICLE 7
SELLER’S REPRESENTATIONS AND WARRANTIES
 
Seller represents and warrants to Purchaser that the statements contained in
this Article 7 are, to Seller’s Knowledge, true, correct and complete as of the
date of this Agreement and will, to Seller’s Knowledge, be correct and complete
as of the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article 7).
 

 
12

--------------------------------------------------------------------------------

 



 
Section 7.1. Organization, Qualification and Corporate Power. Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of California and has all necessary power and authority to own and
operate its properties and to carry on its business as it is now being conducted
and is in good standing under the Laws of each jurisdiction where such
qualification is required, except where the lack of such qualification would not
have a Material Adverse Effect and, subject to obtaining Bankruptcy Court
approval of this Agreement as contemplated herein, to carry out the transactions
contemplated by this Agreement and the other Transaction Documents. Seller has
the power and authority to execute and deliver and, subject to entry of the Sale
Order, perform its obligations under this Agreement and the other Transaction
Documents, and to undertake the transactions contemplated hereby and thereby. As
used herein, the term “Transaction Documents” means this Agreement and all other
agreements, documents and instruments executed in connection herewith or
required to be executed and/or delivered by the parties or any one or more of
them in accordance with the provisions of this Agreement.
 
Section 7.2. Authorization, Execution and Delivery of Agreement and Transaction
Documents. The execution, delivery and performance of this Agreement and the
other Transaction Documents by Seller and the transfer or assignment of the
Purchased Assets to Purchaser have been duly and validly authorized and approved
by all necessary corporate action. Subject to obtaining the Sale Order and
pursuant thereto, Seller will have full power, right and authority to sell and
convey to Purchaser the Purchased Assets owned by Seller. The Sale Order to be
entered by the Bankruptcy Court shall provide that this Agreement is, and each
of the other Transaction Documents when so executed and delivered will be, a
valid and binding obligation of Seller, enforceable against such Seller in
accordance with its terms.
 
Section 7.3. Title to and Condition of Assets. Except as set forth in Schedule
7.3 hereto, Seller has good and marketable title to, or a valid leasehold
interest in, all of the properties and assets included in the Purchased Assets,
and upon the consummation of the transactions contemplated hereby and by the
Transaction Documents, Purchaser will acquire good and marketable title to all
of the Purchased Assets, free and clear of all Liens other than the Assumed
Liabilities. The Purchased Assets include, without limitation, all assets,
tangible or intangible, of any nature whatsoever, necessary for the conduct of
the Business and are sufficient for the continued conduct of the Business after
the Closing in substantially the same manner as conducted prior to the Closing.
 
Section 7.4.  Liabilities. Other than the Non-Assumed Liabilities, and except as
set forth in Schedule 7.4 hereto, Seller has no Liabilities relating to the
Purchased Assets or the Business due or to become due except the Assumed
Liabilities.
 
Section 7.5. Corporate Records. Seller has maintained the Corporate Records,
which, in reasonable detail, accurately and fairly reflect the activities of
Seller pertaining to the Business. Seller has not, in any manner that pertains
to, or could affect, the Business or the Purchased Assets, engaged in any
transaction, maintained any bank account or used any corporate funds except for
transactions, bank accounts and funds which have been and are reflected in the
normally maintained Corporate Records.
 

 
13

--------------------------------------------------------------------------------

 



 
Section 7.6. Legal Proceedings. Except as set forth on Schedule 7.6 hereto,
there is no Legal Proceeding (a) pending or, to the Knowledge of Seller,
threatened or anticipated against or affecting Seller, the Business or the
Purchased Assets (or to the Knowledge of Seller, pending or threatened, against
any of the officers, directors or employees of Seller with respect to their
business activities related to or affecting the Business); (b) that challenges
or that may have the effect of preventing, making illegal, delaying or otherwise
interfering with any of the transactions contemplated by this Agreement; or (c)
related to the Business or the Purchased Assets to which Seller is otherwise a
party. To the Knowledge of Seller, there is no reasonable basis for any such
Legal Proceeding. 
 
Section 7.7. Real Property. Except as set forth in Schedule 7.7 hereto, Seller
does not own any or leased real property. 
 
Section 7.8. No Violation of Laws or Agreements. The Sale Order shall contain
findings by the Bankruptcy Court that the execution and delivery by Seller of
this Agreement and the Transaction Documents contemplated hereby, the
performance by Seller of its obligations hereunder and thereunder and the
consummation by Seller of the transactions contemplated herein and therein will
not violate in any material respect, (i) any statute or Law or any judgment,
decree, order, regulation or rule of any court or Governmental Authority to
which Seller is subject; (ii) result in any breach of, or constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, or give to any Person any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of any
Lien on any of the Purchased Assets, any note, bond, mortgage, indenture,
contract, agreement, lease, license, Permit, franchise or other instrument to
which Seller is a party or by which any of the Purchased Assets are bound; and
(iii) contravene, conflict with or result in a violation of any provision of any
organizational documents of Seller. 
 
Section 7.9. Employee Benefits; ERISA Matters. 
 
(a) Schedule 7.9 hereto contains a complete list of all Employee Plans (i)
covering employees, directors or consultants or former employees, directors or
consultants in, or related to, the Business and/or (ii) with respect to which
Purchaser may incur any Liability (“Business Employee Plans”). Seller has made
available to Purchaser true and complete copies of all Employee Plans, including
written interpretations thereof and written descriptions thereof which have been
distributed to Seller’s employees and for which Seller has copies, all annuity
contracts or other funding instruments relating thereto, and a complete
description of all Employee Plans which are not in writing.
 
(b) Neither Seller nor any ERISA Affiliate sponsors, maintains, contributes to
or has an obligation to contribute to, or has sponsored, maintained, contributed
to or had an obligation to contribute to, any Pension Plan subject to Title IV
of ERISA, any Multiemployer Plan.
 
(c) Each Welfare Plan which covers or has covered employees or former employees
of Seller or of its Affiliates in the Business and which is a “group health
plan,” as defined in Section 607(1) of ERISA, has been operated in compliance
with provisions of Part 6 of Title I, Subtitle B of ERISA and Section 4980B of
the Code at all times.
 

 
14

--------------------------------------------------------------------------------

 



 
(d) There is no Legal Proceeding outstanding, relating to or seeking benefits
under any Business Employee Plan that is pending, threatened or anticipated
against Seller, any ERISA Affiliate or any Employee Plan.
 
(e) Neither Seller nor any ERISA Affiliate has any liability for unpaid
contributions under Section 515 of ERISA with respect to any Welfare Plan (i)
covering employees, directors or consultants or former employees, directors or
consultants in, or related to, the Business and (ii) with respect to which
Purchaser may incur any Liability.
 
(f) There are no liens arising under the Code or ERISA with respect to the
operation, termination, restoration or funding of any Business Employee Plan or
arising in connection with any excise tax or penalty tax with respect to any
Business Employee Plan.
 
(g) Each Business Employee Plan has at all times been maintained in all material
respects, by its terms and in operation, in accordance with all applicable laws,
including, without limitation, ERISA and the Code.
 
(h) Seller and its ERISA Affiliates have made full and timely payment of all
amounts required to be contributed under the terms of each Business Employee
Plan and applicable Law or required to be paid as expenses or as Taxes under
applicable Laws, under such Employee Plan, and Seller and its ERISA Affiliates
shall continue to do so through the Closing Date.
 
(i) Seller has no Business Employee Plan intended to qualify under Section 401
of the Code.
 
(j) Neither the execution and delivery of this Agreement or other related
agreements by Seller nor the consummation of the transactions contemplated
hereby or thereby will result in the acceleration or creation of any rights of
any person to benefits under any Employee Plan (including, without limitation,
the acceleration of the vesting or exercisability of any stock options, the
acceleration of the vesting of any restricted stock, the acceleration of the
accrual or vesting of any benefits under any Pension Plan or the acceleration or
creation of any rights under any severance, parachute or change in control
agreement).
 
(k) Neither Seller nor any ERISA Affiliate has incurred any liability with
respect to any Employee Plan, which may create, or result in any liability to
Purchaser.
 
(l) No amounts payable under the Business Employee Plans will fail to be
deductible for federal income tax purposes by virtue of Section 280G of the
Code.
 
Section 7.10. Labor Matters. 
 
(a) Except as set forth on Schedule 7.10 hereto, there are no employment,
consulting, severance or indemnification contracts between the Seller and any of
its employees. Seller is not a party to any union contract or collective
bargaining agreement.
 

 
15

--------------------------------------------------------------------------------

 



 
(b) Except as set forth on Schedule 7.10 hereto, (i) Seller is not party to or
bound by any collective bargaining or similar agreement with any labor
organization; (ii) no employees of Seller are represented by any labor
organization; (iii) Seller has no Knowledge of any union organizing activities
among the employees of the Seller; and (iv) during the past year, there has been
no actual or, to the Knowledge of Seller, threatened strikes, slowdowns, work
stoppages or lockouts affecting the Seller.
 
(c) Except as set forth on Schedule 7.10 hereto, Seller is and has been in
compliance with all notice and other requirements under the WARN Act.
 
(d) Except as set forth on Schedule 7.10 hereto, to Seller’s Knowledge (i) there
are no material claims (i.e., claims not covered by insurance) by any or on
behalf of any of the employees of the Business pending with respect to their
employment or benefits incident thereto with respect to sexual harassment and
discrimination claims and claims arising under workers’ compensation laws which
are not ordinary course of business claims for a business such as the Business
(collectively, “Employee Claims”), and (ii) there have been no organizational
efforts known to Seller during the past five years involving any of such
employees to organize into a collective bargaining unit.
 
Section 7.11. Transferred Intellectual Property. Seller is the sole owner of the
Transferred Intellectual Property. Except as set forth on Schedule 7.11 hereto,
no claims have been asserted or threatened nor has any Seller received notice of
any such claim that (i) the operations of Seller infringe upon or misappropriate
the rights of any other person in respect of any Transferred Intellectual
Property, or (ii) any Transferred Intellectual Property or the use by Seller of
such Transferred Intellectual Property is invalid or unenforceable. To the
Knowledge of Seller, (i) no third party is engaging in any activity that
infringes or misappropriates the Transferred Intellectual Property and (ii)
Seller has not granted any material license or other right to any third party
with respect to the Transferred Intellectual Property.
 
Section 7.12. Defaults. Seller filed for Chapter 11 on March 10, 2008, and had
numerous leases, contracts and agreements in default as set forth on Schedule
7.12 hereto.
 
Section 7.13. Environmental Matters. Except as set forth on Schedule 7.13
hereto, (A) Seller is in compliance with all applicable Environmental Laws,
except where failure to be in compliance would not have a Material Adverse
Effect; (B) there is no Environmental Claim pending against Seller; (C) Seller
has obtained all material permits, approvals, identification numbers, licenses
or other authorizations required under any applicable Environmental Laws (the
“Environmental Permits”) and is and has been in compliance with their
requirements; (D) to the Knowledge of the Seller there are no underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed of on any real property currently owned or leased by Seller other
than in compliance with Environmental Laws; (E) Seller has not undertaken or
completed any investigation or assessment or remedial or response action
relating to any such release, discharge or disposal of or contamination with
Hazardous Materials at any site, location or operation of the Business, either
voluntarily or pursuant to the order of any Governmental Entity or the
requirements of any Environmental Law; and (F) except as set forth on Schedule
7.13, there have been no Environmental Claims against the Seller. 
 

 
16

--------------------------------------------------------------------------------

 



 
Section 7.14. Brokers. Except as set forth on Schedule 7.14 hereto, Seller has
not engaged any agent, broker or other Person acting pursuant to the express or
implied authority of Seller which is or may be entitled to a commission or
broker or finder’s fee in connection with the transactions contemplated by this
Agreement or otherwise with respect to the sale of the Purchased Assets.
 
Section 7.15. Permits. The Permits constitute all of the Permits necessary for
Seller to lawfully conduct and operate the Business, as applicable, as they are
presently conducted and to permit Seller to own and use the Purchased Assets to
own and use its assets, in each case, in the manner in which they are presently
owned and used. Except as set forth on Schedule 7.15 hereto, Seller is and at
all times has been in compliance with all material Permits applicable to it or
to the conduct and operations of the Business or relating to or affecting the
Purchased Assets. Seller has not received any notice to the effect that, or
otherwise been advised of (i) any actual, alleged, possible or potential
violation of, or failure to comply with, any such Permits or (ii) any actual,
alleged, possible or potential revocation, withdrawal, suspension, cancellation
or termination of, or any modification to, any Permit. No event has occurred,
and to Seller’s Knowledge no circumstance exists, that (with or without notice
or lapse of time) (i) may constitute or result directly or indirectly in a
violation by Seller of, or a failure on the part of Seller to comply with, any
such Permits or (ii) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation or termination of, or any modification to,
any Permit. All applications for or renewals of all Permits have been timely
filed and made and no Permit will expire or be terminated as a result of the
consummation of the transactions contemplated by this Agreement. No present or
former shareholder, director, officer or employee of Seller or any Affiliate
thereof, or any other Person, owns or has any proprietary, financial or other
interest (direct or indirect) in any Permit that Seller owns, possesses or uses.
 
Section 7.16. Insurance. Except as set forth on Schedule 7.16 hereto, all of the
Insurance Policies are in full force an effect. Seller is not in default under
any of such policies or binders, and Seller has not failed to give any notice or
to present any claim under any such policy or binder in a due and timely
fashion.
 
Section 7.17. Taxes; Tax Returns. Except as set forth on Schedule 7.17 hereto,
and Tax Returns for Transfer Taxes in connection with the transactions
contemplated by this Agreement, which will be filed promptly after the Closing
Date, Seller has (A) filed with the appropriate taxing authorities all Tax
Returns relating to the Business required to be filed for any period ending on
or before the Closing Date (or are properly on extension), and all such filed
Tax Returns are true, correct and complete in all material respects, and (B)
except as set forth on Schedule 7.17, paid in full all Taxes shown to be due on
such Tax Returns, together with any penalties or fines due in connection
therewith. Except as set forth on Schedule 7.17 hereto, there are no Liens for
Taxes upon the Business or the Purchased Assets except for statutory liens for
current Taxes not yet due and payable. Seller will file appropriate Tax Returns
for any period ending on or before the Closing Date, and pay any Taxes for such
periods when due. Except as set forth on Schedule 7.17 hereto, Seller has not
received any outstanding notice of audit, and is not undergoing any audit, of
Tax Returns relating to the Business and has never received any notice of
deficiency or assessment from any taxing authority with respect to liability for
Taxes relating to the Business which has not been fully paid or finally settled.
There have been no waivers of statutes of limitations by Seller with respect to
any Tax Returns relating to the Business. Except as set forth on Schedule 7.17
hereto, Seller has complied in all material respects with all applicable laws,
rules and regulations relating to the payment and withholding of Taxes and has
withheld all amounts required by law to be withheld from the wages or salaries
of employees and independent contractors of the Business, and is not liable for
any Taxes with respect to the employees and independent contractors of the
Business for failure to comply with such laws, rules and regulations.
 

 
17

--------------------------------------------------------------------------------

 



 
Section 7.18. Financial Statements.
 
(a) Attached hereto as Annex I are the unaudited and unreviewed, Year End
Financial Statements, respectively. The Year End Financial Statements have been
prepared from the Corporate Records and fairly and accurately present the
financial condition and the results of operations, income, expenses, assets,
Liabilities (including all reserves), and changes in shareholders’ equity and of
Seller as of the respective dates of, and for the periods referred to in, such
Year End Financial Statements
 
(b) Except as set forth on Schedule 7.18 hereto, Seller maintains a standard
system of accounting established and administered in accordance with GAAP.
 
Section 7.19. Related Party Transactions. Except as set forth on Schedule 7.19
hereto, none of Seller, any Affiliate thereof, Seller’s shareholders or any
Affiliate or Family Member thereof is presently or has, since the most recent
Year End Financial Statements, and Interim Financial Statements, borrowed any
moneys from or has any outstanding debt or other obligations to Seller or is
presently a party to any transaction with Seller relating to the Business.
Except as set forth on Schedule 7.19 hereto, none of Seller, any Affiliate
thereof, or any director, officer or key employee of any such Persons (a) owns
any direct or indirect interest of any kind in (except for ownership of less
than 1% of any public company, provided, that such owner’s role is that solely
of a passive investor), or controls or is a director, officer, employee or
partner of, consultant to, lender to or borrower from, or has the right to
participate in the profits of, any Person which is (i) a competitor, supplier,
customer, landlord, tenant, creditor or debtor of Seller, (ii) engaged in a
business related to the Business or (iii) a participant in any transaction to
which Seller is a party or (b) is a party to any Contract with Seller. Except as
set forth on Schedule 7.19 hereto, Seller has no Contract or understanding with
any officer, director or key employee of Seller or any of Seller’s shareholders
or any Affiliate or Family Member thereof with respect to the subject matter of
this Agreement, the consideration payable hereunder or any other matter.
 
Section 7.20. Compliance with Law. 
 
(a) Except as set forth on Schedule 7.20 hereto, Seller, to its Knowledge, and
the conduct of the Business are and at all times have been in compliance with
all Laws applicable to them or to the conduct and operations of the Business or
relating to or affecting the Purchased Assets. Seller has not received any
notice to the effect that, or otherwise been advised of (i) any actual, alleged,
possible or potential violation of, or failure to comply with, any such Laws, or
(ii) any actual, alleged, possible or potential obligation on the part of Seller
to undertake, or to bear all or any portion of the cost of, any remedial action
of any nature. No event has occurred or circumstance exists that (with or
without notice or lapse of time) (i) may constitute or result in a violation by
Seller of, or a failure on the part of Seller, any such Laws or (ii) may give
rise to any obligation on the part of Seller to undertake, or to bear all or any
portion of the cost of, any remedial action of any nature, except, in either
case separately or the cases together, where such violation or failure to comply
could not reasonably be expected to have a Material Adverse Effect.
 

 
18

--------------------------------------------------------------------------------

 



 
(b) Except as set forth on Schedule 7.20 hereto, none of Seller, or any of its
directors, officers, or to the Knowledge of Seller, any employee or other Person
affiliated with or acting for or on behalf of Seller, has, directly or
indirectly, (i) made any contribution, bribe, rebate, payoff, influence payment,
kickback or other payment to any Person, private or public, regardless of form,
whether in money, property or services (A) to obtain favorable treatment in
securing business, (B) to pay for favorable treatment for business secured, (C)
to obtain special concessions or for special concessions already obtained, for
or in respect of Seller or any of its Affiliates or (D) in violation of any Laws
of the United States (including, without limitation, the Foreign Corrupt
Practices Act of 1977, as amended (15 U.S.C. Sections 78dd-1 et seq.)) or any
laws of any other country having jurisdiction; or (ii) established or maintained
any fund or asset that has not been recorded in the Corporate Records of Seller.
 
Section 7.21. No Other Agreements. Neither Seller, nor any of its shareholders,
officers, directors or Affiliates has any legal obligation, absolute or
contingent, to any other Person to sell, assign or transfer any part of the
Purchased Assets, to sell any stock of or other equity interest (other than
warrants or options in favor of Seller’s officers, directors or employees) in
Seller or to effect any merger, consolidation or other reorganization of Seller
or to enter into any agreement with respect thereto.
 
Section 7.22. Material Misstatements Or Omissions. To the Knowledge of the
representing parties, no representation or warranty made by Seller in this
Agreement or the Disclosure Schedules hereto omits or will omit to state any
material fact necessary to make the statements or facts contained therein not
misleading.
 
ARTICLE 8
PURCHASER’S REPRESENTATIONS
 
Purchaser represents and warrants (and as to Section 8.5, acknowledges) to
Seller that the statements contained in this Article 8 are true, correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article 8).
 
Section 8.1. Organization; Qualification and Corporate Power. Purchaser is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of California. Purchaser has all necessary power and authority to
(a) own and operate its properties, (b) carry on its business as it is now being
conducted, (c) perform its obligations under this Agreement and the other
Transaction Documents, and to undertake and carry out the transactions
contemplated hereby and thereby, and (d) own and operate the Purchased Assets
and Business.
 

 
19

--------------------------------------------------------------------------------

 



 
Section 8.2. Authorization, Execution and Delivery of Agreement and Transaction
Documents. All necessary consents and approvals have been obtained by Purchaser
for the execution and delivery of this Agreement and the Transaction Documents.
The execution, delivery and performance of this Agreement and the other
Transaction Documents in accordance with their terms by Purchaser have been duly
and validly authorized and approved by all necessary corporate action. Purchaser
has full power, right and authority to acquire the Purchased Assets. This
Agreement is, and each of the other Transaction Documents when so executed and
delivered will be, a valid and binding obligation of Purchaser, enforceable
against it in accordance with its terms.
 
Section 8.3. Brokers. Except as set forth on Schedule 8.3 hereto Purchaser has
not engaged any agent, broker or other Person acting pursuant to the express or
implied authority of Purchaser which is or may be entitled to a commission or
broker or finder’s fee in connection with the transactions contemplated by this
Agreement or otherwise with respect to the sale of the Purchased Assets.
 
Section 8.4. Funding. Purchaser has available to it all of the required cash or
financing to pay the Consideration at Closing and to otherwise perform all of
Purchaser’s obligations pursuant to this Agreement. Purchaser’s financial
ability to consummate the transaction under this Agreement is therefore not
subject to any financing contingency.
 
ARTICLE 9
SELLER’S AND PURCHASER’S COVENANTS AND AGREEMENTS
 
Section 9.1. Conduct of Business. Subject to any restrictions and obligations
imposed by the Bankruptcy Court, Seller will not, without Purchaser’s consent,
engage in any practice, take any action, or enter into any transaction outside
the Ordinary Course of Business, including, without limitation, any amendment or
change to its employee retention program, or any employment agreements between
Seller and its employees. Without limiting the generality of the foregoing (but
subject to the express limitation set forth in the immediately preceding
sentence), Seller will, other than in the Ordinary Course of Business, refrain
from doing any of the following in respect of the Purchased Assets: (i)
disposing of, or transferring, any material Purchased Asset, (ii) transferring
any tangible Purchased Asset to any other location to the extent that such other
location is not among the locations which is the subject of an Assumed Lease or
otherwise part of the Purchased Assets, (iii) except as otherwise provided or
required in this Agreement, terminating, amending or modifying the material
terms of any of the Assumed Contracts, Assumed Leases or Personal Property
Leases; or (iv) making any change in the compensation payable or to become
payable to the employees of the Business, other than increases or promotions in
the Ordinary Course of Business or compensation provided for in Seller’s key
employee retention or similar program or employment agreements, approved by the
Bankruptcy Court; provided, however, notwithstanding anything to the contrary in
the preceding sentence, Seller may, upon prior written notice to Purchaser in
their reasonable discretion take such actions in connection with or as a result
of the consequences (adverse or otherwise) of filing the Chapter 11 Case, if
any, to cure defaults in respect of the Assumed Contracts, Assumed Leases or
Personal Property Leases.
 
Section 9.2. Mutual Covenants. The parties hereto mutually covenant (and subject
to the other terms of this Agreement):
 

 
20

--------------------------------------------------------------------------------

 



 
(a) from the date of this Agreement to the Closing Date, to cooperate with each
other in determining whether filings are required to be made or consents
required to be obtained in any jurisdiction in connection with the consummation
of the transactions contemplated by this Agreement and in making or causing to
be made any such filings promptly and in seeking to obtain timely any such
consents (each party hereto shall furnish to the other and to the other’s
counsel all such information as may be reasonably required in order to
effectuate the foregoing action), which consents shall not, in any event,
include any consent the need for which is obviated by the Sale Order or
otherwise by the provisions of the Bankruptcy Code;
 
(b) after the Closing Date, each of the parties hereto will give, or cause to be
given, to the other and/or the other’s representatives, during normal business
hours: (i) reasonable access, to the extent permitted by applicable law, to its
personnel, properties, titles, contracts, books, records, files and documents
(collectively, the “Documentation”); provided, however, Seller shall only be
entitled to such reasonable access from Purchaser as required in connection with
the transactions contemplated hereby or as is otherwise necessary or appropriate
in connection with Seller’s ongoing administration and/or closing of the
Bankruptcy Case; and (ii) at the requesting party’s expense, copies of such
Documentation, as necessary to allow the requesting party to obtain information
in connection with any claims, demands, other audits, suits, actions or
proceedings by or against such requesting party as the owner and operator of the
Purchased Assets and the Business or otherwise in furtherance of the purposes
described in clause (i) above, including, without limitation, in connection with
Seller’s bankruptcy proceedings. In connection with access to the records of a
party’s accountants, the requesting party shall execute and deliver such “hold
harmless” agreements as the other party’s accountants may reasonably request;
and
 
(c) from the date of this Agreement to the Closing Date, to advise the other
parties promptly if such party determines that any condition precedent to its
obligations hereunder will not be satisfied in a timely manner.
 
Section 9.3. Filings and Authorizations. The parties hereto shall, as promptly
as practicable, cause to be made all such filings and submissions as may be
required to consummate the terms of this Agreement. Seller and Purchaser shall
keep each other apprised of the status of any communications with, and inquiries
or requests for additional information from, any Governmental Authority, and
shall comply promptly with any such inquiry or request. Seller shall not make
any filings or submissions without the prior approval of Purchaser, which
approval shall not be unreasonably withheld.
 
Section 9.4. Access to Information.
 
(a) Prior to and through the date on which the Sale Order is entered by the
Bankruptcy Court, Seller shall, so long as such cooperation and access are not
materially disruptive of Seller’s operation of the Business, cooperate with
Purchaser and shall give Purchaser and its representatives (including
Purchaser’s accountants, consultants, counsel and employees), upon reasonable
notice and during normal business hours, full access to the properties
(including any Leased Real Property), contracts, leases, equipment, employees,
affairs, books, documents, records and other information of Seller to the extent
relating to the Business, the Purchased Assets, Assumed Liabilities, and any
other aspect of this Agreement and shall cause their respective officers,
employees, agents and representatives to furnish to Purchaser all available
documents, records and other information (and copies thereof), to the extent
relating to the Business, the Purchased Assets, Assumed Liabilities, and any
other aspect of this Agreement as Purchaser may reasonably request. Purchaser
expressly acknowledges and agrees that nothing in this Section 9.4 is intended
to give rise to a condition or contingency of any kind to Purchaser’s obligation
to consummate the transactions contemplated in this Agreement.
 

 
21

--------------------------------------------------------------------------------

 



 
(b) Seller agrees to use commercially reasonable efforts to obtain consent from
any third party with respect to a restriction against allowing Purchaser to
receive and review any contract, agreement or lease of Seller.
 
Section 9.5. Public Announcement. Subject to the provisions of the Bankruptcy
Code and Seller’s right to make such filings and disclosures as it in good faith
deems necessary or appropriate in connection with the Bankruptcy Case, no party
hereto shall make or issue, or cause to be made or issued, any public
announcement or written statement concerning this Agreement or the transactions
contemplated hereby without the prior written consent of the other party hereto
(which will not be unreasonably withheld or delayed), unless counsel to such
party advises that such announcement or statement is required by law (such as an
obligation to disclose under federal securities laws of the United States) (in
which case the parties hereto shall make reasonable efforts to consult with each
other prior to such required announcement).
 
Section 9.6. Taxes.
 
(a) Seller shall be responsible for all Taxes in connection with, relating to or
arising out of the Business or the ownership of the Purchased Assets, or the
Assumed Liabilities attributable to taxable periods, or portions thereof, ending
on or before the Closing, which Taxes shall be a Non-Assumed Liability. Subject
to the terms of Section 5.4, Purchaser shall be responsible for all Taxes in
connection with, relating to or arising out of the Purchased Assets attributable
to taxable periods, or portions thereof, from and after the Closing. All state
and local sales and use Taxes, to the extent attributable to periods prior to
the Closing, shall be paid or otherwise discharged by Seller, including any and
all sales taxes incurred or owed as a result of the transactions contemplated by
this Agreement.
 
(b) If Seller is unable to obtain an exemption, pursuant to Section 1146(c) of
the Bankruptcy Code in the Sale Order, from all sales, transfer and documentary
Taxes and recording fees and Taxes applicable to the transactions contemplated
hereby (collectively, the “Transfer Taxes”), such Transfer Taxes shall be borne
and paid 100% by Seller.
 
(c) Seller and Purchaser shall (i) provide the other with such assistance as may
reasonably be requested by either of them in connection with the preparation of
any Tax Return, any audit or other examination by any taxing authority or any
judicial or administrative proceeding with respect to Taxes, (ii) retain and
provide the other with any records or other information which may be relevant to
such return, audit, examination or proceeding, and (iii) provide the other with
any final determination of any such audit or examination proceeding or
determination that affects any amount required to be shown on any Tax Return of
the other for any period (which shall be maintained confidentially).
 

 
22

--------------------------------------------------------------------------------

 



 
Section 9.7. Consents. Each party hereto will use its reasonable commercial
efforts and will cooperate with the other party hereto to obtain all consents
required from third persons, whose consent or approval is required pursuant to
any Assumed Contract, Assumed Lease, Personal Property Leases, Permit, or
otherwise, in order to consummate the transaction contemplated hereby; provided
it shall be the responsibility of Seller to obtain any necessary such consents;
and further provided that Purchaser and Seller agree that Seller shall not be
required to obtain any consent the need for which is obviated by the entry of
the Sale Order or otherwise by any provision of the Bankruptcy Code or where the
failure to obtain such consent would have a Material Adverse Effect. In
connection with the foregoing the Purchaser and the Seller agree that the only
consents and waivers necessary for the consummation of the Transactions are
those consents and waivers listed in Schedule 9.7 hereto (the “Required
Consents”).
 
Section 9.8. Good Faith Efforts. Without limiting the specific obligations of
any party hereto under any covenant or agreement hereunder, each party hereto
shall use its good faith efforts to take all action and do all things necessary
to consummate the transactions contemplated in this Agreement on or before the
Outside Date.
 
Section 9.9. Employees. 
 
(a) Subject to and in accordance with the provisions of this Section 9.9,
Purchaser shall, effective upon the Closing, offer full-time employment to the
employees who are employed by Seller as of the Closing and are listed on
Schedule 9.9 hereto (such employees other than the Key Employees, the
“Employees”) on terms and conditions substantially equivalent to the terms and
conditions of employment and benefits for current employees of Purchaser in
similar job classifications and grades. Purchaser shall hire all of the
Employees who accept such offer. Employees who accept such offers and become
either full-time or part-time employees of Purchaser upon the Closing are
hereinafter referred to as “Transferred Employees.” Seller shall use reasonable
efforts to assist Purchaser in securing the employment of the Employees.
 
(b) The employment of each Transferred Employee by Seller shall end effective as
of the close of business on the day before the Closing and the employment of the
Transferred Employees by Purchaser shall commence at or after 12:01 a.m. on the
day of the Closing.
 
(c) Coverage for Transferred Employees under Purchaser’s benefit plans and
programs shall commence as of 12:01 a.m. on the Closing. Purchaser shall give
each Transferred Employee credit for such Transferred Employee’s years of most
recent continuous service (including time during approved leaves of absences of
less than twenty-six (26 weeks)) with Seller for purpose of determining
participation and benefit levels under all of Purchaser’s vacation policies and
benefit plans and programs, unless otherwise prohibited by law or the terms of
any of Purchaser’s benefit plans and programs. Transferred Employees shall also
receive credit for any unused vacation accrued since March 11, 2008.
 

 
23

--------------------------------------------------------------------------------

 



 
Section 9.10. Key Employees. 
 
(a) Key Employee Agreements. As soon as practicable following the execution of
this Agreement, but in any event prior to the Closing Date, Purchaser shall
execute and enter into employment agreements with those Key Employees of Seller
listed on Schedule 9.10 hereto (such employees, the “Key Employees”), subject to
the terms and conditions set forth in each such Key Employee agreements.
 
Section 9.11. Further Assurances. From time to time after the Closing and
without further consideration, Purchaser and Seller, at the request of the
other, will execute and deliver such other instruments of conveyance and
transfer or other instruments or documents, and take or arrange for such other
actions, as may reasonably be required to effect any of the transactions
contemplated by this Agreement or to provide any party hereto with the benefits
intended to be conferred and conveyed by this Agreement; provided that,
notwithstanding anything to the contrary in this Section 9.11 or any other
provision of this Agreement, neither Purchaser nor Seller shall be required to
execute any document or take any action that would (i) increase the liability or
obligation of the party of whom such document or action is requested beyond that
such party would have pursuant to the other provisions of this Agreement, (ii)
require or cause the party of whom such action or document is requested to
initiate, join in or otherwise become a party to any litigation, action or other
proceeding, (iii) cause such party to incur any material cost or expense that is
not already imposed upon it by another provision of this Agreement. The parties
undertake, for a period of two (2) years (or the applicable statute of
limitations) after the Closing Date (or, as to Seller, until the Bankruptcy Case
is closed if that occurs sooner), to retain at their own expense all records and
documents relating to the Purchased Assets and to make such records and
documents available for inspection and copying at reasonable times and upon
reasonable notice, at the expense of the requesting party; provided, however, no
party shall be required to make available records and documents which it is
prohibited to make available by law.
 
Section 9.12. Survival of Representations and Warranties. None of the
representations and warranties of Seller to Purchaser contained in this
Agreement or made in any other documents or instruments delivered pursuant to
this Agreement shall survive the Closing hereunder. The representations and
warranties of the Purchaser shall survive the Closing. 
 
Section 9.13.  “AS IS” Transaction; Disclaimer of Implied Warranties. Except as
expressly provided in Article 7 above, Purchaser hereby acknowledges and agrees
that Seller makes no representations or warranties whatsoever, express or
implied, with respect to any matter relating to the Purchased Assets (including
income to be derived or expenses to be incurred in connection with the Purchased
Assets, the physical condition of any personal property comprising a part of the
Purchased Assets or which is the subject of any Assumed Contract or Personal
Property Leases, the environmental condition or other matter relating to the
physical condition of any real property or improvements which are the subject of
any Assumed Leases, the zoning of any such real property or improvements, the
value of the Purchased Assets (or any portion thereof), the transferability of
the Purchased Assets, the terms, amount, validity, collectibility or
enforceability of any Assumed Liabilities, Assumed Contracts, Assumed Leases or
Personal Property Leases, the title of the Purchased Assets (or any portion
thereof), the merchantability or fitness of the personal property comprising a
portion of the Purchased Assets or any other portion of the Purchased Assets for
any particular purpose, or any other matter or thing relating to the Purchased
Assets (or any portion thereof). Without in any way limiting the foregoing,
except as otherwise expressly provided in Article 7 above, Sellers hereby
disclaim any warranty (express or implied) of merchantability or fitness for any
particular purpose as to any portion of the Purchased Assets. Purchaser further
acknowledges that Purchaser has conducted an independent inspection and
investigation of the physical condition of all portions the Purchased Assets and
all such other matters relating to or affecting the Purchased Assets as
Purchaser deemed necessary or appropriate and that in proceeding with the
consummation of its acquisition of the Purchased Assets, except for the
representations and warranties set forth in Article 7 above, Purchaser is doing
so based solely upon such independent inspections and investigations.
Accordingly, and in light of the fact that the representations and warranties
set forth in Article 7 will lapse and terminate and be of no further force or
effect following the Closing, Purchaser will accept the Purchased Assets at the
Closing “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”
 

 
24

--------------------------------------------------------------------------------

 



 
ARTICLE 10
CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATION TO CLOSE
 
The obligation of Purchaser under this Agreement with respect to the purchase
and sale of the Purchased Assets shall be subject to the fulfillment on or prior
to the Closing of each of the following conditions, any of which may be waived
in writing by Purchaser:
 
Section 10.1. Accuracy of Representations and Warranties; Performance of this
Agreement. Each of the representations and warranties made by Seller shall, to
the best of Seller’s knowledge, be true and correct in all material respects on
and as of the date hereof (unless such representation or warranty is given as of
a particular date in which case such representation or warranty will be
considered only as of such particular date) and at and as of the Closing Date,
except to the extent that such representations and warranties are qualified by
terms such as “material” and “Material Adverse Effect,” in which case such
representations and warranties shall be true and correct in all respects at and
as of the Closing Date. Seller shall have complied with and performed in all
material respects all of the agreements and covenants required by this Agreement
and each other Transaction Document to be performed or complied with by it on or
prior to the Closing.
 
Section 10.2. Authorizing Resolutions. Seller shall have delivered to Purchaser
copies of the authorizing resolutions of the Board of Directors of Seller
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents and all instruments and documents to be delivered in
connection herewith and the transactions contemplated hereby or thereby.
 
Section 10.3. Officer’s Certificate. Seller shall have delivered to Purchaser a
certificate executed by an executive officer of Seller (including incumbency
certificates) as Purchaser may reasonably request in order to evidence
compliance with the conditions set forth in this Article 10.
 

 
25

--------------------------------------------------------------------------------

 



 
Section 10.4. Bill of Sale; Assumption Agreement. Seller shall have delivered to
Purchaser an executed Bill of Sale and Assumption Agreement pursuant to Sections
4.1 and 4.2 hereof.
 
Section 10.5. Bankruptcy Matters. The Sale Procedures Order and the Sale Order
shall have been entered by the Bankruptcy Court by no later than the Sale Order
Date. All such orders must be in effect, and must not have been reversed or
stayed or modified in any material respect.
 
Section 10.6. Consents. Purchaser shall have received all required consents.
 
Section 10.7. No Material Adverse Change or Destruction of Property. Between the
date hereof and the Closing and except as otherwise provided in this Agreement,
there shall have been no Material Adverse Change to the Purchased Assets or the
Assumed Liabilities which would continue to affect the Purchaser’s utilization
of the Purchased Assets following the Closing. 
 
Section 10.8. Outside Date. The Closing shall have occurred no later than the
Outside Date, unless such date is extended in writing by Purchaser.
 
Section 10.9. Key Employee Agreements. The Key Employees shall have executed and
delivered to Purchaser the Key Employment Agreements.
 
Section 10.10. Real Property Leases. Purchaser shall have entered into new real
property leases with Jan & Johnny, Inc. with respect to the real property
located at 2820 Hollywood Way, Burbank, California. Purchaser shall also have
entered into a new lease with Two Bills, LLC with respect to the real property
located at 3350, 3400, 3402, 3410 Winona Avenue, Burbank, California on terms
and conditions as are acceptable to Purchaser and TwoBills. Purchaser shall
provide notice to Seller of the satisfaction of this condition no later than ten
(10) days prior to the Sale Hearing Date. In addition the foregoing, Seller
shall have exercised the option to extend the term of the so called “Alpert
Lease” of the real property located at 3407 Winona Avenue, Burbank, California,
which lease is contemplated to be one of the Assumed Leases hereunder so long as
such option is exercised and the term of such lease are acceptable to Purchaser.
Purchaser shall also have entered into a new lease or have assumed the lease at
2600 Bristol Pike, Bensalem, PA. Notwithstanding any other provision of this
Agreement, including this section 10.10 and section11.6 below, any obligations
between Purchaser and any lessor of real property are subject to further
negotiation and agreement by and between Purchaser and any such lessor.
 
Section 10.11  Personal Tax Obligation. The Personal Tax Obligation shall be
fixed and resolved.
 


 

 
26

--------------------------------------------------------------------------------

 



 
ARTICLE 11
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
 
The obligations of Seller under this Agreement with respect to the purchase and
sale of the Purchased Assets shall be subject to the fulfillment on or prior to
the Closing of each of the following conditions, any of which, other than the
condition set forth in section 11.6 below, may be waived in writing by Seller:
 
Section 11.1. Accuracy of Representations and Warranties; Performance of this
Agreement. Each of the representations and warranties made by Purchaser in this
Agreement shall, to be best of Purchaser’s knowledge, be true and correct in all
material respects on and as of the date hereof (unless such representation or
warranty is given as of a particular date in which case such representation or
warranty will be considered only as of such particular date) and at and as of
the Closing Date.
 
Section 11.2. Authorizing Resolutions. Purchaser shall have delivered to Seller
copies of the authorizing resolutions of its Board of Directors authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents and all instruments and documents to be delivered in connection
herewith and the transactions contemplated hereby or thereby together with
copies of all other documents that the Seller may reasonably request relating to
the existence of the Purchaser and the authority of the purchaser to execute the
agreement, all in form and substance reasonably satisfactory to the Seller.
 
Section 11.3. Assumption Agreement. The Purchaser shall have executed and
delivered to the Seller this Agreement and all ancillary agreements hereto,
including an executed Assumption Agreement pursuant to Section 4.2 hereof.
 
Section 11.4. Bankruptcy Matters. The Sale Order shall have been entered by the
Bankruptcy Court by no later than the Outside Date, respectively. The Sale Order
must be in effect, and must not have been reversed or stayed or modified in any
material respect.
 
Section 11.5. Outside Closing Date. The Closing shall have occurred no later
than the Outside Date, unless such date is extended by Seller
 
Section 11.6. The total indebtedness, including principal, interests, fees,
costs and other allowable charges, shall be paid to Pacific Western Bank
(formerly the secured debt of Community National Bank) through or prior to
Closing either by the Seller or otherwise through new financing. In addition,
any pre-petition debt owed to or asserted by Two Bills may only be paid with
consideration other than the Cash Payment. Notwithstanding any other provision
of this Agreement, this condition set forth in section 11.6 may not be waived by
the Seller.
 
Section 11.7. The Purchaser shall have performed in all material respects all of
its obligations hereunder required to be performed by it at or prior to the
Closing Date, including payment of the Consideration in accordance with Article
5 of this Agreement
 


 

 
27

--------------------------------------------------------------------------------

 



 
ARTICLE 12
INDEMNIFICATION
 
[This Article intentionally omitted.]
 
ARTICLE 13
TERMINATION
 
Section 13.1. Breaches and Defaults; Opportunity to Cure. Prior to the exercise
by a party of any termination rights afforded under this Agreement, if either
party (the “Non-Breaching Party”) believes the other (the “Breaching Party”) to
be in breach hereunder, the Non-Breaching Party shall provide the Breaching
Party with written notice specifying in reasonable detail the nature of such
breach, whereupon if such breach is curable the Breaching Party shall have ten
(10) calendar days from the receipt of such notice to cure such breach to the
reasonable satisfaction of the Non-Breaching Party; provided, however, that the
cure period for a breach shall in no event extend beyond the Outside Date. If
the breach is not cured within such time period, then the Non-Breaching Party
shall be entitled to terminate this Agreement if the breach is such that the
condition set forth in Section 10.1 or 11.1, as applicable, shall not be
satisfied (as provided in Section 13.2). This right of termination shall be in
addition to, and not in lieu of, any rights of the Non-Breaching Party under
Article 12 of this Agreement. Upon any termination with respect to which
Purchaser is a Non-Breaching Party, among other equitable and legal rights and
remedies available to purchaser, Seller shall cause the Consideration Deposit to
be promptly returned to Purchaser.
 
Section 13.2. Termination. This Agreement may be terminated and the transactions
contemplated herein may be abandoned, by written notice given to the other party
hereto, at any time prior to the Closing:
 
(a) by mutual written consent of Seller and Purchaser;
 
(b) by Seller or Purchaser if (i) the Bankruptcy Court enters an Order approving
the sale of the Purchased Assets to a third-party purchaser following the
hearing on the Sale Order, or (ii) the Sale Procedures Order and the Sale Order
are for any reason (other than a breach or default hereunder by the party
seeking to terminate) not entered on or before the Outside Sale Order Date;
 
(c) subject to the right to cure set forth in Section 13.1 at any time prior to
the Closing Date, by Purchaser if Seller alters, amends or breaches any of the
covenants in Section 9.1, is in breach of any material covenant, representation,
undertaking or warranty, or if it appears that a condition set forth in Article
10 is impossible (other than through the failure of Purchaser to comply with its
obligations under this Agreement) to satisfy and Purchaser has not waived such
condition in writing on or before the Closing Date;
 
(d) subject to the right to cure set forth in Section 13.1, at any time prior to
the Closing Date by Seller if Purchaser is in breach of any material covenant,
representation or warranty or if it appears that a condition set forth in
Article 11 is impossible (other than through the failure of Seller to comply
with their obligations under this Agreement) to satisfy and Seller has not
waived such condition in writing on or before the Closing Date;
 

 
28

--------------------------------------------------------------------------------

 



 
(e) at or prior to the Bankruptcy Court hearing regarding approval of this
Agreement, by either Seller or Purchaser, if an Alternative Bid is accepted and
approved by the Bankruptcy Court, and (ii) Purchaser’s right to terminate this
Agreement pursuant to this Section 13.2(e) is subject to the “back-up bid”
provisions of Section 3.1(d) above;
 
(f) by Purchaser if Seller refuses to close for any reason whatsoever, other
than a breach or default by Purchaser of Purchaser’s obligations under this
Agreement; or
 
(g) by Seller or Purchaser if the Closing shall not have occurred on or before
the Outside Date, unless the failure to have the Closing shall be due to the
failure of the party seeking to terminate this Agreement to perform in any
material respect its obligations under this Agreement required to be performed
by it at or prior to the Closing.
 
Upon entry of the Sale Order, the mutual termination right set forth in Section
13.2(b) above shall cease.
 
ARTICLE 14
BROKERS’ FEES
 
Each party represents and warrants to the other that it shall be solely
responsible for the payment of any fee or commission due to any broker or finder
it has engaged with respect to this transaction, if any, and the other party
hereto shall be indemnified for any liability with respect thereto.
 
ARTICLE 15
MISCELLANEOUS
 
Section 15.1. Additional Instruments of Transfer. From time to time after the
Closing, each party shall, if requested by another party, make, execute and
deliver such additional assignments, bills of sale, deeds and other instruments
and documents, as may be reasonably necessary or proper to carry out the
specific provisions of this Agreement, including, without limitation, transfer
to Purchaser of all of Seller’s right, title and interest in and to the
Purchased Assets and any right, title or interest that Seller may have in any
asset used or held for use in Business, other than an Excluded Asset. 
 
Section 15.2. Notices. All notices and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, sent by telecopier, recognized
overnight delivery service or registered or certified mail, return receipt
requested, postage prepaid, to the following addresses:
 

 
29

--------------------------------------------------------------------------------

 



 
If to Purchaser:


Alan Steel
Executive Vice President,
Finance & Administration and
Chief Financial Officer
Point.360
2777 North Ontario Street
Burbank, California 91504
Facsimile: (818) 847-2503
Email: asteel@POINT360.com


with a required copy to:


James C. Bastian, Jr.
Shulman Hodges & Bastian LLP
26632 Towne Centre Drive, Suite 300
Foothill Ranch, California 92610
Facsimile: (949) 340-3000
Email: jbastian@shbllp.com


If to Seller:


Johnny Caswell
President,
Center Staging Musical Productions, Inc.
3407 Winona Avenue
Burbank, CA 91504
Facsimile: 818.848.4016
Email: Johnny@centerstaging.com


with required copies to:


Lewis Landau
Attorney at Law
23564 Calabasas Road, Suite 104
Calabasas, CA 91302
Voice and Fax: (888)822-4340
Email: lew@landaunet.com


Notices delivered personally shall be effective upon delivery against receipt.
Notices transmitted by telecopy shall be effective when received, provided that
the burden of proving notice when notice is transmitted by telecopy shall be the
responsibility of the party providing such notice. Notices delivered by
overnight mail shall be effective when received. Notices delivered by registered
or certified mail shall be effective on the date set forth on the receipt of
registered or certified mail, or 72 hours after mailing, whichever is earlier.
 
Section 15.3. Expenses. Except as provided in the second sentence of this
Section 15.3, and, to the extent that Purchaser is otherwise entitled thereto in
accordance with the provisions of this Agreement, each party shall bear its own
expenses and costs, including the fees of any attorney retained by it, incurred
in connection with the preparation of this Agreement and the consummation of the
transactions contemplated hereby. In the event either party shall bring any
action or proceeding in connection with the performance, breach or
interpretation of this Agreement or any Transaction Document, the prevailing
party in such action or proceeding shall be entitled to recover from the losing
party all court costs reasonable costs and expenses of such action, including,
without limitation, attorneys’ fees.
 

 
30

--------------------------------------------------------------------------------

 



 
Section 15.4. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California (without application of
principles of conflicts of law). In connection with any controversy arising out
of or related to this Agreement, Seller and Purchaser hereby irrevocably consent
to the exclusive jurisdiction of the Bankruptcy Court, or if, and only if, the
Bankruptcy Case has been closed, the courts of the State of California. Seller
and Purchaser each irrevocably consents to service of process out of the
aforementioned courts and waives any objection which it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or in
connection with this Agreement brought in the aforementioned courts.
 
Section 15.5. Assignment. This Agreement binds and benefits the parties and
their respective successors and assignees. Purchaser shall have the right to
freely assign any of its rights under this Agreement provided, however, Seller
will not assign any of its rights under this Agreement prior to the Closing
without the prior written discretionary consent of Purchaser. No party may
delegate any performance of its obligations under this Agreement, except that
Purchaser may at any time delegate the performance of its obligations to any
Affiliate of Purchaser so long as Purchaser remains fully responsible for the
performance of the delegated obligation.
 
Section 15.6. Successors and Assigns. All agreements made and entered into in
connection with this transaction shall be binding upon and inure to the benefit
of the parties hereto, their successors and permitted assigns.
 
Section 15.7. Amendments; Waivers. No alteration, modification or change of this
Agreement shall be valid except by an agreement in writing executed by the
parties hereto. Except as otherwise expressly set forth herein, no failure or
delay by any party hereto in exercising any right, power or privilege hereunder
(and no course of dealing between or among any of the parties) shall operate as
a waiver of any such right, power or privilege. No waiver of any default on any
one occasion shall constitute a waiver of any subsequent or other default. No
single or partial exercise of any such right, power or privilege shall preclude
the further or full exercise thereof.
 
Section 15.8. Entire Agreement. This Agreement merges all previous negotiations
and agreements between the parties hereto, either verbal or written, and
constitutes the entire agreement and understanding between the parties with
respect to the subject matter of this Agreement.
 
Section 15.9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be an original, but all of
which together shall constitute one agreement. Facsimile and/or PDF signatures
shall be deemed original signatures.
 
Section 15.10. Severability. If any provision of this Agreement or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law, but only
as long as the continued validity, legality and enforceability of such provision
or application does not materially (a) alter the terms of this Agreement, (b)
diminish the benefits of this Agreement or (c) increase the burdens of this
Agreement, for any person.
 

 
31

--------------------------------------------------------------------------------

 



 
Section 15.11. Section Headings. The section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and shall not in any way affect the meaning or interpretation of
this Agreement.
 
Section 15.12. Interpretation. As both parties have participated in the drafting
of this Agreement, any ambiguity shall not be construed against either party as
the drafter. Unless the context of this Agreement clearly requires otherwise,
(a) “or” has the inclusive meaning frequently identified with the phrase
“and/or,” (b) “including” has the inclusive meaning frequently identified with
the phrase “including, but not limited to” and (c) references to “hereof,”
“hereunder” or “herein” or words of similar import relate to this Agreement.
 
Section 15.13. Reasonable Access to Records and Certain Personnel. For a period
of six (6) months following the Closing (or until the closing of the Bankruptcy
Case, if the Bankruptcy Case is closed sooner): (i) Purchaser shall permit
Seller’s counsel and other professionals and counsel for any successor to Seller
and its respective professionals (collectively, “Permitted Access Parties”)
reasonable access to the financial and other books and records relating to the
Purchased Assets or the Business, which access shall include (xx) the right of
such Permitted Access Parties to copy, at such Permitted Access Parties’
expense, such documents and records as they may request, and (yy) Purchaser’s
copying and delivering to the relevant Permitted Access Parties such documents
or records as they may request, but only to the extent such Permitted Access
Parties furnish Purchaser with reasonably detailed written descriptions of the
materials to be so copied and the applicable Permitted Access Party reimburses
Purchaser for the reasonable costs and expenses thereof, and (ii) Purchaser
shall provide the Permitted Access Parties (at no cost to the Permitted Access
Parties) with reasonable access during regular business hours to assist Seller
and the other Permitted Access Parties in their post-Closing activities
(including, without limitation, preparation of tax returns), provided that such
access does not materially interfere with Purchaser’s business operations and
does not require access to Purchaser documents which are covered by a duty of
confidentiality or impact protection of such documents under attorney-client
privilege.
 
Section 15.14. Third Parties. Nothing herein, expressed or implied, is intended
to or shall confer on any person other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 

 
32

--------------------------------------------------------------------------------

 



 
Section 15.15. Definitions. For purposes of this Agreement (including the
Disclosure Schedules hereto) the terms defined in this Agreement shall have the
respective meanings specified herein, and, in addition, the following terms
shall have the following meanings:
 
“Advances” shall have the meaning ascribed to it in the Credit Facility
Agreement.
 
“Affiliate” means, as to any Person, any other Person, which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. The term “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as applied to any Person,
means the possession, direct or indirect, of (i) 20% or more of the then
outstanding voting securities of such Person, or (ii) the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other direct or indirect ownership
interest, by Contract or otherwise.
 
“Bankruptcy Code” means 11 U.S.C. Section 101, et. seq., and any amendments
thereof.
 
“Bankruptcy Case” shall mean the case commenced by Seller under chapter 11 of
the Bankruptcy Code.
 
“Benefit Arrangement” means any employment, consulting, severance or other
similar contract, plan, arrangement or policy, and each plan, arrangement
(written or oral), program, agreement or commitment providing for insurance
coverage (including any self-insured arrangements), workers’ compensation,
disability benefits, supplemental unemployment benefits, vacation benefits,
retirement benefits, life, health, disability or accident benefits or for
deferred compensation, profit-sharing bonuses, stock options, stock purchases or
other forms of incentive compensation or post-retirement insurance, compensation
or benefits which (A) is not a Welfare Plan, Pension Plan or Multi-employer
Plan, and (B) is entered into, maintained, contributed to or required to be
contributed to, by Seller or an ERISA Affiliate or under which Seller or any
ERISA Affiliate may incur any liability.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contract” means any written or oral contract, agreement, lease, license,
instrument, or other document or commitment, arrangement, undertaking, practice
or authorization that is binding on any Person or its property under any
applicable Law.
 
“Cure Costs” shall have the meaning ascribed to such term under the Bankruptcy
Code.
 
“Disclosure Schedule” means the schedule executed and delivered by Seller to
Purchaser as of the Closing Date setting forth the exceptions to the
representations and warranties contained in Article 7 and certain other
information called for by this Agreement. Unless otherwise specified, each
reference in this Agreement to any numbered schedule is a reference to the
corresponding numbered schedule that is included in the Disclosure Schedule.
 
“Employee Plans” means all Benefit Arrangements, Pension Plans and Welfare
Plans.
 
“Environmental Claim” shall mean any claim, action, demand, order, or notice by
or on behalf of, any Governmental Authority or person alleging potential
liability arising out of, based on or resulting from the violation of any
Environmental Law or permit or relating to any Hazardous Materials.
 
“Environmental Laws” shall mean all Laws that are applicable to the Business o
relating to Releases or threatened Releases of Hazardous Materials or otherwise
relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to (A) the
Releases or threatened releases of Hazardous Materials or materials containing
Hazardous Materials or (B) the manufacture, generation, handling, treatment,
storage, transport, disposal or handling of Hazardous Materials or materials
containing Hazardous Materials.
 

 
33

--------------------------------------------------------------------------------

 



 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law, and regulations and rules issued pursuant to that Act or
any successor law.
 
“Family Member” means, with respect to any individual (i) the individual, (ii)
the individual’s spouse, (iii) any other natural Person who is related to the
individual or the individual’s spouse within the second degree (including
adopted children) and (iv) any other natural Person who resides with such
individual.
 
“Financial Statements” means the Year-End Financial Statements and the Interim
Financial Statements.
 
“GAAP” means generally accepted accounting principles as used in the United
States, as in effect from time to time.
 
“Governmental Authority” means any federal, state, provincial, municipal and
foreign governmental entity, authority, or agency, or any other political
subdivision, or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of government.
 
“Hazardous Materials” means all substances, matters and other particles defined
or listed as "hazardous" or "toxic" under Environmental Laws or are otherwise
subject to or regulated by Environmental Laws.
 
“Interim Balance Sheet” means the unaudited consolidated balance sheet of Seller
dated the Interim Balance Sheet Date, together with notes thereon.
 
“Interim Balance Sheet Date” means September 1, 2008.
 
“Interim Financial Statements” means the Interim Balance Sheet and the unaudited
statements of operations, changes in members’ equity and cash flow for the
period ended on the Interim Balance Sheet Date.
 
“Laws” means any federal, state, provincial, local or foreign statute, law,
ordinance, regulation, rule, code, order or other requirement or rule of law.
 
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property which is used in Seller’s business pursuant
to the Assumed Leases.
 
“Legal Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.
 
“Liability” means any liability, indebtedness, obligation, expense, claim, loss,
cost, damage, obligation, responsibility, guaranty or endorsement of or by any
Person, absolute or contingent, accrued or unaccrued, known or unknown, due or
to become due, liquidated or unliquidated, whether or not secured.
 

 
34

--------------------------------------------------------------------------------

 



 
“Liens” means any security interests, mortgages, interests, liens, pledges,
charges, defects of title, options and other rights of third parties, rights of
first refusal, claims (as defined in Section 101 of the Bankruptcy Code), or any
other encumbrance or restriction on ownership provided such encumbrance or
restriction on ownership can be overridden by Section 363 of the Bankruptcy
Code. “Liens” shall not include liens for current taxes not yet due and payable.
 
“Material Adverse Effect” or “Material Adverse Change” means a change in or
effect on the Purchased Assets or the Assumed Liabilities that is or could
reasonably be expected to materially and adversely affect the Purchaser’s
ability to utilize the Purchased Assets taken as a whole.   Material Adverse
Change does not include any change or effect caused by war, acts of nature,
general strike, acts of terror, general economic changes or conditions or
changes in Laws; unless such Laws or conditions apply solely or principally to
the Business or the Company.
 
“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) which Seller or any ERISA
Affiliate maintains, administers, contributes to or is required to contribute
to, or has maintained, administered, contributed to or was required to
contribute to, or under which Seller or any ERISA Affiliate may incur any
liability.
 
“Person” means any corporation, partnership, limited liability company, joint
venture, business association, entity or individual.
 
“Release” shall mean any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment,
including the movement of Hazardous Materials through the air, soil, surface
water or groundwater.
 
“Sale Motion” means the motion to be filed with the Bankruptcy Court by Seller
seeking (a) approval of the terms and conditions of the Transaction Documents,
and (b) authorization for (i) the sale of the Purchased Assets pursuant to
Section 363 of the Bankruptcy Code and the assumption and assignment of the
Purchased Assets that are executory contracts pursuant to Section 365 of the
Bankruptcy Code, free and clear of all Liens.
 
“Sale Order” means the order of the Bankruptcy Court granting the relief
requested in the Sale Motion and authorizing the sale of the Purchased Assets
pursuant to Section 363 of the Bankruptcy Code and the assumption and assignment
of the Purchased Assets that are executory contracts pursuant to Section 365 of
the Bankruptcy Code, free and clear of all Liens, claims and interests.
 

 
35

--------------------------------------------------------------------------------

 



 
“Sale Procedures Motion” means the motion to be filed with the Bankruptcy Court
seeking approval of the bidding procedures as contemplated pursuant to Article 3
hereof.
 
“Sale Procedures Order” means the order entered by the Bankruptcy Court with
respect to the Overbid Procedures Motion and more fully described in Section 3.3
hereof.
 
“Taxes” means taxes, charges, fees, levies, penalties or other assessments
imposed by any federal, state, territorial, local or foreign taxing authority,
including income, gross receipts, excise, property, sales, transfer, franchise,
payroll, withholding, social security and other taxes, and shall include any
interest, penalties or additions attributable thereto.
 
“Tax Return” means any return, report, information return or other document
(including any related or supporting information).


“Welfare Plan” means any “employee welfare benefit plan” as defined in Section
3(1) of ERISA which Seller or any ERISA Affiliate maintains, administers,
contributes to or is required to contribute to, or under which Seller or any
ERISA Affiliate may incur any Liability.
 
“Year-End Financial Statements” means the Balance Sheet and the related audited
statements of operations, changes in members’ equity and cash flow for the
fiscal years ended June 30, 2007 and 2006.


 
[Remainder of Page Intentionally Left Blank]
 

 
36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Asset Purchase
Agreement to be executed by its duly authorized representative as of the day and
year first above written.
 
SELLER:


CENTERSTAGING MUSICAL PRODUCTIONS, INC., Debtor and
Debtor in Possession




By: /s/ Jan Parent      
Name: Jan Parent
Title: EVP




PURCHASER:


POINT.360




By: /s/ Alan Steel   
Name: Alan Steel
Title: CFO




 
37

--------------------------------------------------------------------------------

 







Exhibit A


Sale Procedures Order




 
1

--------------------------------------------------------------------------------

 

Exhibit B


Bill of Sale


 
1

--------------------------------------------------------------------------------

 

Exhibit C


Assumption Agreement


 
1

--------------------------------------------------------------------------------

 

Exhibit D


Key Employee Agreements




 
1

--------------------------------------------------------------------------------

 

Annex I


Year End Financial Statements




 
1

--------------------------------------------------------------------------------

 

Annex II


Interim Financial Statements




 
1

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

 
ARTICLE 1 PURCHASE AND SALE2
 
ARTICLE 2 DESCRIPTION OF PURCHASED ASSETS; EXCLUDED ASSETS; ASSUMPTION OF
LIABILITIES                2
 

 
Section 2.1.
Purchased Assets
2

 
Section 2.2.
Excluded Assets
3

 
Section 2.3.
Assumed Liabilities; Non-Assumed Liabilities.
4

 
ARTICLE 3 BANKRUPTCY COURT APPROVAL5
 

 
Section 3.1.
Entry of Sale Procedures Order
5

 
Section 3.2.
Entry of Order Approving Sale
8

 
Section 3.3.
Certain Bankruptcy Undertakings by Seller.
9

 
ARTICLE 4 INSTRUMENTS OF TRANSFER AND ASSUMPTION10
 

 
Section 4.1.
Transfer Documents
10

 
Section 4.2.
Assignment and Assumption Documents .
10

 
ARTICLE 5 CONSIDERATION; ALLOCATION10
 

 
Section 5.1.
Consideration
10

 
Section 5.2.
Allocation of Consideration.
11

 
Section 5.3.
Prorations
11

 
ARTICLE 6 CLOSING12
 

 
Section 6.1.
Closing Date
12



 
ARTICLE 7 SELLER’S REPRESENTATIONS AND WARRANTIES12
 

 
Section 7.1.
Organization, Qualification and Corporate Power.
13

 
Section 7.2.
Authorization, Execution and Delivery of Agreement and Transaction Documents
13

 
Section 7.3.
Title to and Condition of Assets.
13

 
Section 7.4.
Liabilities
13

 
Section 7.5.
Corporate Records.
13

 
Section 7.6.
Legal Proceedings
14

 
Section 7.7.
Real Property
14

 
Section 7.8.
No Violation of Laws or Agreements.
14

 
Section 7.9.
Employee Benefits; ERISA Matters.
14

 
Section 7.10.
Labor Matters.
15

 
Section 7.11.
Transferred Intellectual Property
16

 
Section 7.12.
Defaults
16

 
Section 7.13.
Environmental Matters
16

 
Section 7.14.
Brokers
17


 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

 
Section 7.15.
Permits.
17

 
Section 7.16.
Insurance.
17

 
Section 7.17.
Taxes; Tax Returns
17

 
Section 7.18.
Financial Statements.
18

 
Section 7.19.
Related Party Transactions
18

 
Section 7.20.
Compliance with Law.
18

 
Section 7.21.
No Other Agreements.
19

 
Section 7.22.
Material Misstatements Or Omissions
19

 
ARTICLE 8 PURCHASER’S REPRESENTATIONS19
 

 
Section 8.1.
Organization; Qualification and Corporate Power
19

 
Section 8.2.
Authorization, Execution and Delivery of Agreement and Transaction Documents.
19

 
Section 8.3.
Brokers
20

 
Section 8.4.
Funding.
20

 
ARTICLE 9 SELLER’S AND PURCHASER’S COVENANTS AND AGREEMENTS20
 

 
Section 9.1.
Conduct of Business
20

 
Section 9.2.
Mutual Covenants
20

 
Section 9.3.
Filings and Authorizations
21

 
Section 9.4.
Access to Information.
21

 
Section 9.5.
Public Announcement
22

 
Section 9.6.
Taxes.
22

 
Section 9.7.
Consents
23

 
Section 9.8.
Good Faith Efforts.
23

 
Section 9.9.
Employees.
23

 
Section 9.10.
Key Employees.
24

 
Section 9.11.
Further Assurances
24

 
Section 9.12.
Survival of Representations and Warranties
24

 
Section 9.13.
“AS IS” Transaction; Disclaimer of Implied Warranties
24



 
ARTICLE 10 CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATION TO CLOSE25
 

 
Section 10.1.
Accuracy of Representations and Warranties; Performance of this Agreement.
25

 
Section 10.2.
Authorizing Resolutions.
25

 
Section 10.3.
Officer’s Certificate.
25

 
Section 10.4.
Bill of Sale; Assumption Agreement.
26

 
Section 10.5.
Bankruptcy Matters.
26

 
Section 10.6.
Consents.
26

 
Section 10.7.
No Material Adverse Change or Destruction of Property.
26


 
 
-ii-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

 
Section 10.8.
Outside Date.
26

 
Section 10.9.
Key Employee Agreements
26

 
Section 10.10.
Real Property Leases
26

 
ARTICLE 11 CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE27
 

 
Section 11.1.
Accuracy of Representations and Warranties; Performance of this Agreement
27

 
Section 11.2.
Authorizing Resolutions
27

 
Section 11.3.
Assumption Agreement.
27

 
Section 11.4.
Bankruptcy Matters
27

 
Section 11.5.
Outside Closing Date
27



 
ARTICLE 12 INDEMNIFICATION28
 
ARTICLE 13 TERMINATION28
 

 
Section 13.1.
Breaches and Defaults; Opportunity to Cure.
28

 
Section 13.2.
Termination
28

 
ARTICLE 14 BROKERS’ FEES29
 
 
ARTICLE 15 MISCELLANEOUS29
 

 
Section 15.1.
Additional Instruments of Transfer
29

 
Section 15.2.
Notices
29

 
Section 15.3.
Expenses
30

 
Section 15.4.
Governing Law.
31

 
Section 15.5.
Assignment.
31

 
Section 15.6.
Successors and Assigns
31

 
Section 15.7.
Amendments; Waivers
31

 
Section 15.8.
Entire Agreement
31

 
Section 15.9.
Counterparts
31

 
Section 15.10.
Severability
31

 
Section 15.11.
Section Headings.
32

 
Section 15.12.
Interpretation
32

 
Section 15.13.
Reasonable Access to Records and Certain Personnel..
32

 
Section 15.14.
Third Parties
32

 
Section 15.15.
Definitions
32

 
 
 
-iii-

--------------------------------------------------------------------------------

 